DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 12/18/2020 and 03/09/2022 
has been considered by the examiner, to the extent possible in view of the long list of documents.  The Applicants should note that it is desirable to avoid the submission of long lists of documents if it can be avoided.  For example, eliminate clearly irrelevant and only marginally pertinent information, and especially cumulative information.  If a long list is submitted, a highlight of those documents brought to the Applicants’ attention and/or are known to be of most significance would be helpful to avoid possibly missing such a significant reference. [See Penn Yan Boats, Inc. v. Sea Lark Boats, Inc., 359 F. Supp. 948, 175 USPQ 260 (S.D. Fla. 1972), aff’d, 479 F.2d 1338, 178 USPQ 577 (5th Cir. 1973), cert. denied, 414 U.S. 874 (1974).  But cf. Molins PLC v. Textron Inc., 48 F.3d 1172, 33 USPQ2d 1823 (Fed. Cir. 1995).]
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 8-9, 11-13, 15-19, 21, 25-26 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bechtel et al. (US 2007/0067048; already of record).
Regarding claims 1 and 15, Bechtel discloses, a method of determining associations between electrochromic windows and associated window controllers installed in a network (Figs. 1-3B), the method comprising: 
(a) triggering an electrochromic window (44a-c) to cause its associated window controller (1100a-c) to send a signal comprising identifying information about the associated window controller (Para. 0069-0072); 
(b) receiving and displaying (103) the identifying information in an application or program (Para. 0072); and 
(c) associating the electrochromic window that was triggered (1132a, b) with its associated window controller in the application or program based on which electrochromic window was triggered and the identifying information displayed in the application or program (Para. 0069-0072 and 0075).
Regarding claim 2, Bechtel discloses, repeating (a) and (b) until all of the associations between the electrochromic windows and their associated window controllers are determined (Para. 0069-0072 and 0075).
Regarding claims 4 and 21, Bechtel discloses, the signal comprises a unique serial number of the electrochromic window and/or its associated window controller (Para. 0072, lines 1-16).
Regarding claims 8 and 25, Bechtel discloses, triggering the electrochromic window comprises shining a light on a light sensor (Para. 0043 and 22a, b).
Regarding claims 9 and 26, Bechtel discloses, triggering the electrochromic window comprises blocking or disrupting a light sensor (Para. 0043 and 22a, b).
Regarding claims 11 and 28, Bechtel discloses, triggering the electrochromic window comprises blocking or disrupting an occupancy sensor (Para. 0073 and 53).
Regarding claims 12 and 29, Bechtel discloses, triggering the electrochromic window comprises placing a magnet near a sensor (Para. 0072 and 0093).
Regarding claims 13 and 30, Bechtel discloses, triggering the electrochromic window comprises activating a button or a switch (Para. 0073 and 53).
Regarding claim 16, Bechtel discloses, the associated window controller sends the identifying information to a network controller (Para. 0069-0075, 0075 and see 1000).
Regarding claim 17, Bechtel discloses, the network controller sends the identifying information to a master controller (Para. 0069-0075, 0075 and see 1000).
Regarding claim 18, Bechtel discloses, the master controller sends the identifying information to the application or program (Para. 0069-0072 and 117a, 117c, 1200).
Regarding claim 19, Bechtel discloses, repeating (a)-(c) on different electrochromic windows installed on the network (Para. 0069-0072 and 117a, 117c, 1200).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel et al. (US 2007/0067048; already of record) as applied to claims 1 and 15 above, in view of Lam et al. (US 2010/0315693; already of record).
Bechtel remains as applied to claims 1 and 15 above.
Bechtel does not disclose the signal comprises an address of the electrochromic window and/or its associated window controller on a CAN bus system.
Lam teaches, from the same field of endeavor that in a method of determining associations between electrochromic windows and associated window controllers installed in a network that it would have been desirable to make the signal comprises an address of the electrochromic window and/or its associated window controller on a CAN bus system (330 of Fig. 3 and associated text).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the signal comprises an address of the electrochromic window and/or its associated window controller on a CAN bus system as taught by the method of determining associations between electrochromic windows and associated window controllers installed in a network of Lam in the method of determining associations between electrochromic windows and associated window controllers installed in a network of Bechtel since Lam teaches it is known to include this feature in a method of determining associations between electrochromic windows and associated window controllers installed in a network for the purpose of providing a method of determining associations between electrochromic windows and associated window controllers installed in a network with reduced cost, improved contrast and better user visibility.

Claims 5-7, 10, 22-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel et al. (US 2007/0067048; already of record) as applied to claims 1 and 15 above, in view of Berman et al. (US 2012/0133315).
Bechtel remains as applied to claims 1 and 15 above.
	Bechtel does not disclose the signal comprises information regarding parameters to be used when transitioning an electrochromic device on the electrochromic window, and the signal comprises information regarding properties of an electrochromic device on the electrochromic window.
Berman teaches, from the same field of endeavor that in a method of determining associations between electrochromic windows and associated window controllers installed in a network that it would have been desirable to make the signal comprises information regarding parameters to be used when transitioning an electrochromic device on the electrochromic window (Para. 0043 and 0133), the signal comprises information regarding properties of an electrochromic device on the electrochromic window (Para. 0043 and 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the signal comprises information regarding parameters to be used when transitioning an electrochromic device on the electrochromic window, and the signal comprises information regarding properties of an electrochromic device on the electrochromic window as taught by the method of determining associations between electrochromic windows and associated window controllers installed in a network of Berman in the method of determining associations between electrochromic windows and associated window controllers installed in a network of Bechtel since Berman teaches it is known to include these features in a method of determining associations between electrochromic windows and associated window controllers installed in a network for the purpose of providing an efficient method of determining associations between electrochromic windows and associated window controllers installed in a network with reduced cost.
Regarding claims 7 and 24, Bechtel in view of Berman discloses and teaches as set forth above, and Berman further teaches, from the same field of endeavor that in a method of determining associations between electrochromic windows and associated window controllers installed in a network that it would have been desirable to make the signal comprises information regarding parameters to be used when transitioning an electrochromic device on the electrochromic window (Para. 0043 and 0133).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the method of determining associations between electrochromic windows and associated window controllers installed in a network of Berman in the method of determining associations between electrochromic windows and associated window controllers installed in a network of Bechtel since Berman teaches it is known to include these features in a method of determining associations between electrochromic windows and associated window controllers installed in a network for the purpose of providing an efficient method of determining associations between electrochromic windows and associated window controllers installed in a network with reduced cost.
Regarding claims 10 and 27, Bechtel in view of Berman discloses and teaches as set forth above, and Berman further teaches, from the same field of endeavor that in a method of determining associations between electrochromic windows and associated window controllers installed in a network that it would have been desirable to make  triggering the electrochromic window comprises blocking or disrupting a motion sensor (Para. 0049).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the above mentioned limitations as taught by the method of determining associations between electrochromic windows and associated window controllers installed in a network of Berman in the method of determining associations between electrochromic windows and associated window controllers installed in a network of Bechtel since Berman teaches it is known to include these features in a method of determining associations between electrochromic windows and associated window controllers installed in a network for the purpose of providing an efficient method of determining associations between electrochromic windows and associated window controllers installed in a network with reduced cost.

Claims 14 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Bechtel et al. (US 2007/0067048; already of record) as applied to claims 1 and 15 above, in view of Bokotey (US 2014/0317514).
Bechtel remains as applied to claims 1 and 15 above.
Bechtel does not disclose (c) comprises recording in the application or program a physical location of the electrochromic window that was triggered.
Bokotey teaches, from the same field of endeavor that in a method of determining associations between electrochromic windows and associated window controllers installed in a network that it would have been desirable to make (c) comprises recording in the application or program a physical location of the electrochromic window that was triggered (Para. 0079).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make (c) comprises recording in the application or program a physical location of the electrochromic window that was triggered as taught by the method of determining associations between electrochromic windows and associated window controllers installed in a network of Bokotey in the method of determining associations between electrochromic windows and associated window controllers installed in a network of Bechtel since Bokotey teaches it is known to include this feature in a method of determining associations between electrochromic windows and associated window controllers installed in a network for the purpose of providing an effective and efficient method of determining associations between electrochromic windows and associated window controllers installed in a network that allows a user to monitor the status of a device of the system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAWAYNE A PINKNEY whose telephone number is (571)270-1305. The examiner can normally be reached M-F 7:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAWAYNE PINKNEY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        08/24/2022